       Case 1:19-cv-00860-WJ-SCY Document 21 Filed 10/25/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MESHA GERKEN, BRENDAN STARKEY
and HEATHER STARKEY,

       Plaintiffs,

v.                                                         Cause No. 1:19-cv-00860-WJ-SCY


DOMENIC CHARLES MILES and
PROGRESSIVE DIRECT INSURANCE COMPANY,
d/b/a PROGRESSIVE NORTHERN INSURANCE COMPANY,

       Defendants.


                     DEFENDANT DOMENIC CHARLES MILES’ NOTICE
                            OF COMPLETION OF BRIEFING

       Defendant DOMENIC CHARLES MILES, by and through his attorneys, DEGRAAUW

LAW FIRM, P.C. (J. Andrew deGraauw and Bryan M. Rowland), hereby notifies the Court that

briefing is complete on its Motion to Dismiss Plaintiffs, Brendan Starkey and Heather Starkey's

Complaint Due to Violation of the Applicable Statute of Limitations as follows:

Doc. Number            Date Filed           Title

4                      9/25/19              MOTION to Dismiss Plaintiffs, Brendan Starkey
                                            and Heather Starkey's Complaint Due to Violation
                                            of the Applicable Statute of Limitations by
                                            Domenic Charles Miles

11                     10/10/19             NOTICE of Briefing Complete by Domenic
                                            Charles Miles re [4] MOTION to Dismiss
                                            Plaintiffs, Brendan Starkey and Heather Starkey's
                                            Complaint Due to Violation of the Applicable
                                            Statute of Limitations filed by Domenic Charles
                                            Miles
       Case 1:19-cv-00860-WJ-SCY Document 21 Filed 10/25/19 Page 2 of 3




13                   10/10/19              UNTIMELY RESPONSE in Opposition re [4]
                                           MOTION to Dismiss Plaintiffs, Brendan Starkey
                                           and Heather Starkey's Complaint Due to Violation
                                           of the Applicable Statute of Limitations filed by
                                           Mesha L. Gerken, Brendan Starkey, Heather
                                           Starkey

20                   10/24/19              REPLY to Response to Motion re [4] MOTION
                                           to Dismiss Plaintiffs, Brendan Starkey and
                                           Heather Starkey's Complaint Due to Violation of
                                           the Applicable Statute of Limitations filed by
                                           Domenic Charles Miles



                                           Respectfully submitted,
                                           DEGRAAUW LAW FIRM, P.C.


                                           By:     /s/ Bryan M. Rowland
                                                   J. Andrew deGraauw
                                                   Bryan M. Rowland
                                                   Attorneys for Defendant Miles
                                                   316 Osuna Road, NE - Suite 302
                                                   Albuquerque, NM 87107
                                                   Telephone: (505) 322-2144


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I filed the foregoing pleading electronically
through the CM/ECF, which caused all parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.


David Z. Ring
AEQUITAS LAW OF NEW MEXICO
5901 Wyoming Blvd. NE, Ste. J-300
Albuquerque, NM 87109
Phone: (505) 263-8929
dave@aequitas.pro




                                              2
       Case 1:19-cv-00860-WJ-SCY Document 21 Filed 10/25/19 Page 3 of 3




Richard M. Padilla
Jeffrey M. Mitchell
O’Brien & Padilla, P.C.
6000 Indian School Rd. NE, Ste. 200
Phone: (505)883-8181
rpadilla@obrienlawoffice.com
jmitchell@obrienlawoffice.com


_/s/ Bryan M. Rowland
J. Andrew deGraauw
Bryan M. Rowland




                                      3
